Motion by appellant: (1) to consolidate his appeal from an order denying his motion for a new trial with his pending appeal from the judgment of conviction; (2) to dispense with the printing of the record on the appeal from said order; and (3) for other relief. Motion granted to the extent of consolidating the two appeals and directing that they be heard together on the original papers (including the typed minutes) and on appellant’s typewritten brief. Such brief shall include a copy of the opinion, if any, rendered by the trial court. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Cross motion by the District Attorney to dismiss the appeal from the order on the ground that it is not appealable, denied without prejudice to the renewal of the motion on the argument of the appeals. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.